 BURKE DIV. OF BRUNSWICK CORP.Burke Division of Brunswick CorporationandShop,Mill and IndustrialLocalUnion 2848,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO,Petitioner.Case 16-RC-4981June 26, 1969DECISION AND DIRECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconductedonSeptember 27, 1968, under thedirection and supervision of the Regional DirectorforRegion 16, among the employees in the unitdescribed below. At the conclusion of the election,the parties were furnished with a tally of ballotswhich showed that of approximately 51 eligiblevoters, 52 cast ballots, of which 26 were for thePetitioner, 25 were against the Petitioner, and 1 waschallenged.The challenged ballot is sufficient innumber to affect the results of the election. Noobjections to conduct affecting the results of theelection were filed by either party.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on November 5,1968, issued and duly served upon the parties hisreportonchallengedballot,inwhichherecommended that the challenge to the ballot ofCarl Shelton be sustained, and that the Petitioner becertified as the collective-bargaining representativeof the employees of the Employer in the appropriateunit.Thereafter,theEmployerfiledtimelyexceptions to the Regional Director's report and asupporting brief.On January 30, 1969, the Board issued an orderremanding proceeding to Regional Director forhearing for the purpose of securing record evidencetoresolve the issues raised by the Employer'sexceptions, in which the Employer contended,interalia,that the transfer of Shelton did not affect hiscommunity of interest with employees in theappropriate unit in view of the temporary nature ofhis transfer. Pursuant to notice, a hearing was heldon February 20, 1969, before Hearing Officer T.LowryWhittaker.The Hearing Officer's rulingsmade at the hearing are free from prejudicial errorand are hereby affirmed. In his report, the HearingOfficer recommended that the Board sustain thechallenge to the ballot of Shelton, and that thePetitioner be certified as the collective-bargainingrepresentative. Thereafter, the Employer filed timelyexceptions to the Hearing Officer's Report and asupporting brief, and the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.67Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affectingcommerceexistsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(l)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act:Included:Allproduction employees, includingshipping and receiving employees while employedat the Employer's plants located at 5140 N.Westmoreland and 125 Cole Street, Dallas,Texas.Excluded:Allother employees, office clericalemployees,guards,watchmen,professionalemployees and supervisors as defined in the Actas amended.5.The Board has considered the report ofHearingOfficeruponchallengedballot,theEmployer's exceptions and brief, the Petitioner'sbrief, and the entire record in this case, and makesthe following findings.TheHearingOfficer'sreport finds that theemployee in dispute, Carl Shelton, was a clericalemployee in the material control department on theeligibility date and on the date of the election, andwas therefore excluded from the appropriate unitunder the phrase used in the unit description whichexcluded "all other employees." For the reasons setforthbelow,we find merit in the Employer'sexceptions.Shelton was hired into the wood finishing shop, apart of the appropriateunit,onAugust 6. OnAugust 13, at the Employer's request, he transferredto the material control department, where he "wastohelpcatchuponpast-dueorders."Thesupervisors of both of these departments testifiedthat Shelton was told at the time of his transfer thatitwould be temporary. In addition, the Employerintroduced personnel action forms regarding thistransfer,which indicated that the transfer wastemporary. Shelton testified that he did not recallbeing told that his transfer was temporary. Duringthetimeheworked in the material controldepartment, Shelton was primarily involved in workdesigned to eliminate the past-due orders, which wasthe stated reason for his transfer. In addition, healso did a few odd jobs which required work withintheunit.On November 14, at the time of histransfer from the material control department backto a job within the appropriate unit, although not tothe job which he had performed prior to histransfer, the number of past-due orders had beensubstantially reduced.No testimony was introduced177 NLRB No. 2 68DECISIONSOF NATIONALLABOR RELATIONS BOARDto controvert the testimony that Shelton was toldthe transfer would be temporary, nor was thereevidence to indicate that the personnel action formswere in error.Inviewof the above, we find that on theeligibilitydate and the date of the election, CarlShelton was in the appropriate unit and was eligibleto vote in the election, since his assignment to thematerial control department was temporary, and itwas reasonably expected that he would resumefull-time duties in the unit. Accordingly, we shalldirect that the Regional Director open and count thechallenged ballot of Carl Shelton, and prepare andcause to be served upon the parties a revised tally ofballots.DIRECTIONIt is hereby directed that the Regional DirectorforRegion 16 shall, pursuant to the Rules andRegulationsof theBoard,within 10 days from thedate of thisDecision,open and count the ballot ofCarl Shelton, and prepareand causeto be servedupon the parties a revised tally of ballots, includingtherein the count of the above-mentionedballot, andissue the appropriate certification.j